Case 1:17-cr-00101-LEK Document 513 Filed 07/03/19 Page 1 of 2   PageID #: 4580




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       DEFENDANT’S “PAG Anthony
          Plaintiff,                   Williams RESPONSE TO
                                       GOVERNMENT'S RESPONSE
         v.                            TO DEFENDANT'S MOTIONS,
                                       ECF NOS. 492, 496, 497, 498
                                       AND 499;” DECLARATION OF
   ANTHONY T. WILLIAMS,                COUNSEL; EXHIBIT “A
                                       and “A-1;” CERTIFICATE OF
          Defendant.                   SERVICE


       DEFENDANT’S “PAG Anthony Williams RESPONSE TO
     GOVERNMENT'S RESPONSE TO DEFENDANT'S MOTIONS,
             ECF NOS. 492, 496, 497, 498 AND 499”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “PAG Anthony Williams RESPONSE

   TO     GOVERNMENT'S           RESPONSE         TO     DEFENDANT'S
Case 1:17-cr-00101-LEK Document 513 Filed 07/03/19 Page 2 of 2   PageID #: 4581




   MOTIONS, ECF NOS. 492, 496, 497, 498 AND 499;” Declaration

   of Counsel; and Exhibit “A.”



      Dated: July 3, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
